Detail Action
Notice of Pre-AIA  or AIA  Status
1.	This Office Action is in response to the Amendment filed on 01/03/2022.
2.	Claims 21, 26-30, 32-33, 38-42, and 45-47 are pending. The pending claims are examined herein.
3.	Pursuant to the applicant’s amendment to the independent claims 21 and 33 the 35 USC § 112 rejection is withdrawn.
 Specification
4.	The disclosure is objected to because of the following informalities: in paragraph [0042] “a pointing device 190” should read -- a pointing device 200--.  
Appropriate correction is required.
 
Response to Arguments
5.	Applicant’s arguments with respect to the independent claims 21 and 33 claim(s) have been considered but are moot because the previous rejection is modified from Wroblewski (US 20060250358 A1) in view of Ide et al (US 5,598,187) to Wroblewski (US 20060250358 A1) in view of Algreatly (US 2008/0129682 A1).
Some of the arguments directed to the newly added limitations (i.e. directional keys) are disclosed by the newly introduced art, Algreatly (US 2008/0129682 A1).
As given in the rejection below, Remote control (3D pointing device) operations, mode switching and determining multi-directional spatial movements of the remote-control apparatus, and obtaining/registering a command to switch from the step mode to a pointing mode and vice versa are taught by Wroblewski.
 

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.


6. 	Claims 21, 26, 29-30, 32-33, 38, 41-42 and 45-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wroblewski (US 20060250358 A1) and Algreatly (US 2008/0129682 A1).
 	
Wroblewski is directed to methods and systems for scrolling and pointing in user interfaces. The systems and methods according to Wroblewski address these needs and others by providing a structure for navigating in a GUI with a handheld device, e.g., a 3D pointing device, which incorporates buttons and a scroll wheel.
Algreatly is directed to a 3-D computer input device to provide position information to a computer system in three dimensions.

As per claim 21, Wroblewski discloses a display system (media system 200 with TV/monitor 212, Fig. 2) comprising:   
Wroblewski discloses a remote control apparatus including a motion sensor and keys ( [0059] An exemplary loop-shaped, 3D pointing device 3000 is depicted in FIG. 3A. [0060] the 3D pointing devices 3000 will be held by a user in front of a display 3008 and that motion of the 3D pointing device 3000 will be translated by the 3D pointing device into output which is usable to interact with the information displayed on display 3008, e.g., to move the cursor 3010 on the display 3008.

Algreatly discloses a 3-D computer input device to provide position information to a computer system in three dimensions is disclosed. [0016] FIG. 2 illustrates the assignment of each button of the five buttons where they match the position of the x, -x, y, and -y directions and the origin of the Cartesian coordinate system. [0020] FIG. 6 illustrates an alternative for positioning and configuring the five buttons on the top of a mouse body, in accordance with an exemplary embodiment. Furthermore, as illustrated in Fig. 6, up, down, left and right directional buttons of the 3-D computer input are shown.
 Since  Wroblewski suggested other physical configurations to his 3D pointing device 3000 [see 0059] , then at the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate and configure  Algreatly’s directional  buttons/keys and of the 3-D computer input device directional  buttons/keys  on the 3D pointing device of Wroblewski, wherein these buttons/keys are directional buttons (up, down, left and right) as required in the current remote control.  
Therefore, it would have been obvious to combine Algreatly with Wroblewski to obtain the invention as specified in claim 21; and 
(Note:  All the bold text below are the teaching from Wroblewski).
Wroblewski in view of Algreatly further discloses a television apparatus ([0021] FIG. 3(b) illustrates a user employing a 3D pointing device to provide input to a user interface on a television according to an exemplary embodiment) including: 
a display ([0055] the media system 200 includes a television/monitor 212),
a communication unit (a wireless I/O control device 226, Fig. 2) configured to enable communications with the remote-control apparatus ([0055] the wireless I/O control device 226 (communicates with) is a 3D pointing device, Fig. 3a) and 
a controller (system controller 228, Fig. 2) configured to: 
 ([0068] Moving the thumb in a top-to-bottom direction over the scroll-wheel causes the cursor to move in a left-to-right or a top-to-bottom direction. Moving the thumb in a bottom to top direction over the scroll-wheel causes the cursor to move in a right-to-left or a bottom-to-top direction. Scrolling movement takes place on whole objects in a discrete fashion, e.g., one click of the wheel moves to the adjacent whole object.  Also see.  [0080]),   
determine multi-directional spatial movements of the remote-control apparatus along a spatial path sensed by the motion sensor correspond to a predetermined pattern of spatial movement, movement [0074] Regardless of the manner in which the soft freeze torque threshold is implemented, the system checks, at step 414, to determine whether torque associated with movement of the pointing device is greater than the threshold. If so, the flow returns to step 400 and the system enters pointing mode once again. 
obtain a command to switch from the step mode to a pointing mode in which a pointer is displayed on the display and the pointer is moveable in a direction in accordance with a spatial movement of the remote control apparatus sensed by the motion sensor based on determining the multi-directional spatial movements correspond to the predetermined pattern of spatial movement     [0073] applying amount of torque required to free the cursor from the scrolling mode in the soft freeze state (and to then enter the pointing mode), [0074] Regardless of the manner in which the soft freeze torque threshold is implemented, the system checks, at step 414, to determine whether torque associated with movement of the pointing device is greater than the threshold. If so, the flow returns to step 400 and the system enters pointing mode once again. also see [0011, 0061]),
switch from the step mode to the pointing mode based on the command and operate in the pointing mode in which the pointer is displayed on the display and in accordance with the spatial movement of the remote control apparatus sensed by the motion sensor ([0011] a method for switching between a scrolling mode and a pointing mode in a user interface, moving a remote control device to generate a corresponding movement in a cursor while in the pointing mode, also see [0012, 0073, 0074], and
switch from the pointing mode to the step mode in response to receiving, through the communication unit, a signal corresponding to manipulation of a key among the keys from the remote-control apparatus ([0011] rotating a scroll wheel to enter the scrolling mode and move the cursor, and disabling the pointing mode in response to the rotating step. Also see [0012, 0072]).
 

As per claim 26, Wroblewski in view of Algreatly further discloses that the display system of claim 21, wherein the controller is configured to switch from the step mode to the pointing mode in response to receiving from the remote control apparatus, through the communication unit, signals corresponding to the multi- directional spatial movements  of the predetermined pattern of spatial movement (Wroblewski,  [0061] the system can be programmed to recognize gestures, e.g., predetermined movement patterns, to convey commands in addition to cursor movement. [0073] applying an amount of torque (i.e., motion force) on the 3D pointing device to free the cursor from the scrolling mode in the soft freeze state and to then enter the pointing mode). [0074] determine whether torque associated with movement of the pointing device is greater than the threshold. If so, the flow returns to step 400 and the system enters pointing mode once again).
As per claim 29, Wroblewski in view of Algreatly  further discloses that the display system of claim 21, wherein the controller is configured to: determine the multi-directional spatial movements of the remote control apparatus   based on movement information received from the remote control apparatus (Wroblewski,  [0040-0042] User movement of the 3D pointing device 300 can be defined, for example, in terms of rotation about one or more of an x-axis attitude (roll), a y-axis elevation (pitch) or a z-axis heading (yaw). In addition, some exemplary embodiments of the present invention can additionally (or alternatively) measure linear movement of the 3D pointing device 300 along the x, y, and/or z axes to generate cursor movement or other user interface commands).

As per claim 30, Wroblewski in view of Algreatly  further discloses that the display system of claim 21, wherein the remote control apparatus is configured to: determine if the multi-directional spatial movements of the remote control apparatus correspond to the predetermined pattern of spatial movement, and 4 Appln. No.: 16/019,110transmit a signal corresponding to the command, to the television apparatus, for switching from the step mode to the pointing mode if it is determined that the multi-directional spatial movements correspond to the predetermined pattern of spatial movement (Wroblewski,  [0061] additionally, the system can be programmed to recognize gestures, e.g., predetermined movement patterns, to convey commands in addition to cursor movement.  [0073] In exemplary implementations, the predetermined torque threshold can be set in the user interface software as either a velocity (e.g., angular velocity) or an acceleration threshold (e.g., angular velocity over time) for a handheld device 3006 having a known mass.  [0074] the system checks, at step 414, to determine whether torque associated with movement of the pointing device is greater than the threshold. If so, the flow returns to step 400 and the system enters pointing mode once again. 
 
As per claim 32, Wroblewski in view of  Algreatly further discloses that the display system of claim 21, wherein the remote control apparatus is configured to transmit the signal corresponding to the manipulation of the key, and the controller of the television apparatus is configured to move the focus in the step mode among the menu items displayed on the display in accordance with the signal, corresponding to the manipulation of the direction key, received from the remote control apparatus (Wroblewski, [0068] According to one exemplary embodiment, scrolling takes place beginning with the last highlighted object. Pointing or scrolling may be used to arrive at this position. Moving the thumb in a top-to-bottom direction over the scroll-wheel causes the cursor to move in a left-to -right or a top-to-bottom direction. Moving the thumb in a bottom to top direction over the scroll-wheel causes the cursor to move in a right-to -left or a bottom-to-top direction. Scrolling movement takes place on whole objects in a discrete fashion, e.g., one click of the wheel moves to the adjacent whole object.  Also see [0048, 0059 and 0069).   

As per claim 45, Wroblewski in view of Algreatly further discloses that the display system of claim 21, wherein the predetermined pattern of spatial movement comprises a predetermined pattern of multi-directional spatial movement (Wroblewski, the phrase "3D pointing" is used in this specification to refer to the ability of an input device to move in three (or more) dimensions in the air in front of, e.g., a display screen. Furthermore, Wroblewski disclose [0059] User movement of the 3D pointing device 3000 can be defined, for example, in terms of rotation about one or more of an x-axis attitude (roll), a y-axis elevation (pitch) or a z-axis heading (yaw). In addition, some exemplary embodiments of the present invention can additionally (or alternatively) measure linear movement of the 3D pointing device 3000 along the x, y, and/or z axes to generate cursor movement or other user interface commands. [0061] Additionally, the system can be programmed to recognize gestures, e.g., predetermined movement patterns, to convey commands in addition to cursor movement).
As per claim 46, Wroblewski in view of  Algreatly further discloses that the display system of claim 21, wherein the controller is further configured to: control the display to display a graphic object; and switch between the step mode and the pointing mode based on selection of the graphic object (Wroblewski, [0012] According to another exemplary embodiment, a method for switching between a scrolling mode and a pointing mode in a user interface includes the steps of: rotating a scroll wheel to enter the scrolling mode and move a cursor, moving at least one of a cursor and a highlighting of an object in response to the rotation of the scroll wheel, and disabling the pointing mode for a first predetermined time period after the rotation of the scroll wheel. Also see [0065] and [0067]).
As per claim 47, Wroblewski in view of  Algreatly further discloses that the display system of claim 21, wherein the controller is further configured to switch from the pointing mode to the step mode based on determining the multi- directional spatial movements correspond to the predetermined pattern of spatial movement while in the pointing mode  (Wroblewski, [0011] According to one exemplary embodiment, a method for switching between a scrolling mode and a pointing mode in a user interface includes the steps of: moving a remote control device to generate a corresponding movement in a cursor while in the pointing mode, rotating a scroll wheel to enter the scrolling mode and move the cursor, and disabling the pointing mode in response to the rotating step. Also see [0073] and [0074]).

 
. 
 
7. 	Claims 27-28 and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wroblewski (US 20060250358 A1) and Algreatly (US 2008/0129682 A1) and Ide et al (US 5,598,187).
Ide et al (US 5,598,187) is directed to a spatial motion pattern input system for causing a control target device to perform control according to a spatial motion pattern of a spatial control input device.
As per claims 27 and 39, although Wroblewski in view of Algreatly describes spatial movement of the 3D pointing device. In particular Wroblewski describes [0061] Additionally, the system can be programmed to recognize gestures, e.g., predetermined movement patterns, to convey commands in addition to cursor movement.  But still, Wroblewski in view of Algreatly falls short to reach the predetermined pattern of spatial movement corresponds to the remote-control apparatus drawing a shape of a numeral '8' in space.
 Ide, as in Wroblewski in view of Algreatly, also discloses spatial motion pattern input method/system. 
 Ide further discloses spatial movements of a remote control, wherein movements can be recognized in various ways. Complex movements in a character of 8 shape or in a mark of x shape can be recognized, see column 15, lines 7-16.  Thus, Ide disclose by manipulating the remote control in a predetermined pattern (“8” or “X” pattern) comprising a first movement in a first direction and a second movement after the first movement in a second direction results in generating “8” or “X” pattern or shape. see column 15, lines 7-16.
Ide and Wroblewski in view of Algreatly are analogous art because they are from the same field of endeavor, GUI applications for use with remote controller 


  As per claims 28 and 40, Wroblewski in view of Algreatly and Ide further discloses that, wherein the predetermined pattern of spatial movement corresponds to the remote-control apparatus drawing a shape of a circle in space (see Ide, FIG. 16A, column 14, lines 7-12 and column 15, lines 7-16).


CONCLUSION

8.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

9.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR 
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173